DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 13, 14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2016/0301991 to Loychik et al. (Loychik).
Claim 10
With regard to a data collector communicatively coupled to a plurality of input channels, Loychik teaches a data collector coupled to multiple sensors (pars. 131, 132, 168, 169).  With regard to a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to at least one 
Claim 13
Loychik teaches that the alarm state indicates a detection mode or a maintenance mode detection comprising an alarm detected during maintenance (pars. 131, 132, 168, 169, 172).
Claim 14

Claim 16
Loychik teaches that a detection mode is a performance mode detection, wherein the alarm state is indicative of a high-performance limitation data of the stored anticipated state information (pars. 131, 132, 168, 169, 172).
Claim 17
Loychik teaches that the data analysis circuit sets the alarm state when the alarm threshold level is exceeded for an alternate input channel in the first group of input channels, wherein an alternate routing of input channels comprises the first input channel and a second input channel, wherein the sensor data from the first input channel and the second input channel contribute to simultaneous data analysis (pars. 131, 132, 168, 169, 172)
Claim 18
Loychik teaches that the alternate group of input channels comprises at least one of a change in a routing collection parameter, an increase in a number of channels being sampled, and a burst sampling of at least one of the plurality of input channels (pars. 15, 54, 63, 124, 94, 118).
Claim 19
With regard to interpreting a plurality of detection values where each of the plurality of detection values correspond to at least one of a plurality of input channels; and acquiring sensor data from a first group of input channels from the plurality of input 
Claim 20
Loychik teaches that the alternate group of input channels comprises at least one of a change in a routing collection parameter, an increase in a number of channels being sampled, and a burst sampling of at least one of the plurality of input channels (pars. 15, 54, 63, 124, 94, 118).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loychik in view of US Patent Application Publication 2010/0094981 to Cordray et al. (Cordray).
Claim 1
With regard to a first data collector communicatively coupled to a plurality of input channels, Loychik teaches a data collector coupled to multiple sensors (pars. 131, 132, 168, 169).  With regard to a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to at least one of the plurality of input channels, wherein the data acquisition circuit acquires sensor data from a first route of input channels for the plurality of input channels, Loychik teaches an apparatus with data acquisition capability that processes data from multiple sensors (pars. 46, 68, 69, 87; Figs. 1, 4A, 4B).  With regard to a data storage structured to store sensor specifications for sensors that correspond to the input channels, Loychik teaches that the system includes a data storage module that includes alarm information and routine information functions (pars. 87, 88, 91; Figs. 4A, 4B).  With regard to a data analysis circuit structured to evaluate the sensor data with respect to stored anticipated state information, wherein the stored anticipated state information comprises an alarm threshold level, and wherein the data analysis circuit sets an alarm state when the alarm threshold level is exceeded for a first input channel in a first group of input channels, Loychik teaches determining when alarm thresholds are exceeded (pars. 131, 132, 168, 
Loychik does not teach a second data collector; a communication circuit structured to communicate with the second data collector, wherein the second data collector transmits a state message related to a first input channel from the first route of input channels; or that the response circuit receives the state message from the second data collector.  Cordray teaches multiple collection units (CU), which correspond to data collectors, and changing the routing of data in one CU based on data received from another CU via a data manager (DM), which corresponds to a communication circuit (par. 350.  Additionally, data may be routed indirectly to a DM (par. 350), which corresponds to a state message related to a first input channel from the first route of input channels.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the data acquisition, as taught by Loychik, to include multiple collection units and changing routing based on information received in a communication circuit, as taught by Cordray, because then the network would have been more robust and responsive to changes in network performance (Cordray, par. 42).
Claim 2

Claim 3
Loychik teaches that a set alarm transmitted from a controller is from a second input sensor that is part of a related group of input sensors comprising the first input sensor (pars. 131, 132, 168, 169, 172).
Claim 5
Loychik teaches that the alarm state indicates at least one of a detection mode, a maintenance mode detection comprising an alarm detected during maintenance, and a failure mode detection (pars. 131, 132, 168, 169, 172).
Claim 7
Loychik teaches that a detection mode is a performance mode detection where the alarm state is indicative of a high-performance limitation data of the stored anticipated state information (pars. 131, 132, 168, 169, 172).
Claim 8
Loychik teaches that the data analysis circuit sets the alarm state when the alarm threshold level is exceeded for an alternate input channel in the first group of input channels, wherein the alternate routing of input channels comprises the first input channel and a second input channel, wherein the sensor data from the first input channel and the second input channel contribute to simultaneous data analysis (pars. 131, 132, 168, 169, 172).
Claim 9
.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loychik in view of Cordray as applied to claim 1 above, and further in view of US Patent No. 6,977,889 to Kawaguchi et al. (Kawaguchi).
Claim 4
Loychik and Cordray teach all the limitations of claim 1 upon which claim 4 depends.  Loychik and Cordray do not teach that a group of input channels related to the first input channel is at least in part taken from the plurality of input channels not included in the first routing of input channels.  Kawaguchi teaches groups of channels with various numbers of channels (col. 7, lines 54-59; col. 17, lines 49-56).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the data acquisition combination, as taught by Loychik and Cordray, to include groups of various numbers of channels, as taught by Kawaguchi, because then the groups of channels would have been more flexible to account for various levels of information needed for monitoring a system.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loychik in view of Cordray as applied to claim 1 above, and further in view of US Patent Application Publication 2015/0317197 to Blair (Blair).
Claim 6
.
Claim 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loychik in view of Kawaguchi.
Claim 11
Loychik teaches all the limitations of claim 10 upon which claim 11 depends.  Loychik does not teach that the second group of input channels related to the first input channel is at least in part taken from the plurality of input channels not included in the first group of input channels.  Kawaguchi teaches groups of channels with various numbers of channels (col. 7, lines 54-59; col. 17, lines 49-56).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the data acquisition, as taught by Loychik, to include groups of various numbers of channels, as taught by Kawaguchi, because then the groups of channels would have been more flexible to account for various levels of information needed for monitoring a system.
Claim 12
.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loychik in view of Blair.
Claim 15
Loychik teaches all the limitations of claim 10 upon which claim 15 depends.  Loychik does not teach that a detection mode is a power mode detection, wherein the alarm state is indicative of a power related limitation data of the stored anticipated state information.  Blair teaches an optical power threshold (par. 33).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the data acquisition, as taught by Loychik, to include an optical power threshold, as taught by Blair, because then abnormal power states would have been detected.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 19 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of copending Application No. 16/458,066 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 12, 13 and 17 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38 and 41-43 of copending Application No. 16/458,048 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences in the claims are non-obvious variations.
The claims of the present application correspond to the claims in the copending ‘048 applications as shown in the chart below.

Present Application
Application 16/458,048
10
38
12
41
13
42
17
43
19
38


The primary difference between independent claim 10 of the present application and independent claim 38 of the copending ‘048 application is that the data acquisition circuit acquires data from a group of input channels instead of a routing path of input channels.  However, a routing path of input channels is a group of channels.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claim the copending ‘048 application to acquire data from groups of channels that use some other routing path.

Claim 13 differs from dependent claim 42 of the copending ‘048 application in the same way discussed above with regard to the independent claims.
Claim 17 differs from dependent claim 43 of the copending ‘048 application in the same way discussed above with regard to the independent claims.
Claim 19 differs from claim 38 of the copending ‘048 application in the same way discussed above with regard to claim 10
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, 4, 5 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1, 4 and 7 of copending Application No. 16/458/048 in view of Cordray.
The claims of the present application correspond to the claims in the copending ‘048 applications as shown in the chart below.

Present Application Claims
Application 16/458,048
1
38
2
38
4
41
4
42
8
43


Claim 2 differs from claim 38 of the copending ‘048 application in the same ways discussed above and further teach transmitting to a second input channel.  However, the teachings of Cordray discussed above also show this limitation to be a non-obvious variation.
Dependent claim 4 differs from dependent claim 41 of the copending ‘048 application in the same way discussed above with regard to the independent claims.

Dependent claim 8 differs from dependent claim 43 of the copending ‘048 application in the same way discussed above with regard to the independent claims.
This is a provisional nonstatutory double patenting rejection.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/458,066 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the computer implemented method in claim 1 of the copending ‘066 application is an obvious variation of the monitoring system in claim 10 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/691,366 in view of Cordray.
The primary difference between independent claim 1 of the present application and independent claim 1 of the copending ‘366 application is that claim 1 of the present application recites additional limitations for a second data collector; a communication circuit structured to communicate with a second data collector, wherein the second data collector transmits a state message related to a first input channel from the first route of input channels; or that the response circuit receives the state message from the second data collector.  Cordray teaches multiple collection units (CU), which correspond to data .
This is a provisional nonstatutory double patenting rejection.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/691,366 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the claimed inventions are obvious variations.
The primary difference between claim 10 in the present application and parallel claims 1 and 3 in the copending ‘366 application is that the response circuit changes the input channels being collected in the present application, while the claims in the copending ‘366 application recite a response circuit that changes a routing of the input .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/691,366 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the claimed inventions are obvious variations.
The primary difference between claim 19 in the present application and parallel claims 1 and 3 in the copending ‘366 application is that the response circuit changes the input channels being collected in the present application, while the claims in the copending ‘366 application recite a response circuit that changes a routing of the input channels.  However, since an alternate routing would result in a different group of channels, this is an obvious variation.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date to modify the claimed invention in claims 1 and 3 of the ‘366 application to select a group of channels in some other .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 29 January 2021 have been fully considered but they are not persuasive. With regard to independent claims 1 and 10, Applicant states that the cited portions of Loychik disclose changing of a content, as opposed to a routing, of a received pre-selected subset of information.  Applicant states that Loychik discloses changing the information that is received while embodiments of Applicant’s invention, as currently claimed, maintain the information that is received but change the path by which the information is transported, i.e. routed.  Applicant refers to the paragraph 995 of the Specification, where, in embodiments, the response circuit may change the routing of input channels if a communication parameter, e.g., network connection and/or bandwidth availability is not satisfactory.  However, the claims and the Specification suggest that an alternate routing may be a change in the group of input channels, and receiving data from a different input channel would be a different route since the data is coming from a different channel.  Claim 1 recites that the alternate routing of input channels comprise the first input channel and a group of input channels related to the first input channels.  The group of input channels is not specified to be the same as the first group of input channels or the input channels that are received using the first route.  .
The Examiner notes that even if the claims were amended to specify that the routing is limited to changing the path of data from a specific sensor through the network to the data acquisition circuit, the prior art teaches such route adjustment.  Gelenbe et al. ( “Adaptive QoS Routing for Significant Events in Wireless Sensor Networks”, 2008, 5th IEEE International Conference on Mobile Ad Hoc and Sensor Systems, Atlanta, GA, 10/28/2008, pp. 410-415) teaches changing the path of data through a network based on network conditions (page 411, Section I. B. and page 412, Section II. B.).  One of ordinary skill in the art would have been motivated to modify Loychik to include changing the path of data through a network to avoid congestion at a preferred location in the network.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864